Case: 1:20-cr-00290-PAG Doc #: 40 Filed: 10/29/20 1 of 2. PageID #: 397




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



UNITED STATES OF AMERICA,    )                       CASE NO. 1:20CR290
                             )
              Plaintiff(s),  )                       JUDGE PATRICIA A. GAUGHAN
                             )
         vs.                 )
                             )
BRANDON MICHAEL ALTHOF LONG, )                               ORDER
et al.,                      )
                             )
              Defendant(s).  )



       This matter is before the Court on the joint unopposed motion filed by defendants Brandon

Michael Althof Long and Devon Bryce Poland to grant a continuance of the trial and all other

deadlines beyond the time limits established by the Speedy Trial Act, 18 U.S.C. §3161.

       The Defendants have been named in an indictment alleging violations of Title 18 U.S.C.

§§ 371, 844 (h)(1) and (m), 2101 (a) and 231 (a)(2). Defense counsel have represented to this

Court that a continuance is needed due to the following: 1) The length of trial likely exceeding the

five-day limit in General Order No. 2020-08-3; 2) The risk a multi-defendant trial poses with

reduced social-distancing abilities regarding the COVID-19 infection, and 3) The complexities

and limitations posing a substantial burden on trial preparation.

       Additionally, due to the international pandemic caused by the Coronavirus (COVID-19),

the President of the United States and the Governor of the State of Ohio have declared a public
Case: 1:20-cr-00290-PAG Doc #: 40 Filed: 10/29/20 2 of 2. PageID #: 398




health emergency. The Center for Disease Control and Prevention and other public health

authorities have urged the taking of drastic precautions to reduce the possibility of exposure to the

virus and slow the spread of the disease. Clearly, this crisis impacts the health and availability of

all participants necessary to the resolution of this case. See General Order 2020-08-3.

       Given all of the above, it is unreasonable to expect adequate preparation within the time

limits of 18 U.S.C. §3161. The failure to grant a continuance would likely result in a miscarriage

of justice and would deny counsel the reasonable time necessary for effective preparation.

       For the foregoing reasons, the Court finds that the ends of justice served by the granting of

a continuance outweigh the best interest of the public and each defendant in a speedy trial. 18

U.S.C. §§3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv). The aforesaid motion is granted.

       Final Pretrial is continued to January 4, 2021 at 9:00 a.m. Trial is set January 12, 2021 at

1:00 p.m.

       IT IS SO ORDERED.



                                                      /s/ Patricia A. Gaughan
                                                      PATRICIA A. GAUGHAN
                                                      United States District Court
                                                      Chief Judge
Dated: 10/29/20
